COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                                   ------------

                                  ORDER

                                   ------------

      The following appeals were originally submitted to the court without oral

argument. On its own motion, the court orders these causes to be removed from

their present submission dates and panels. The Clerk of this Court will reset

these causes for submission without oral argument on July 1, 2014, before the

following panels:

02-12-00093-CR Artie Davis a/k/a Arty Davis       Chief Justice Livingston and
02-12-00094-CR v.                                 Justices Dauphinot and McCoy
               The State of Texas

02-12-00112-CR Kelly Winn                         Chief Justice Livingston and
               v.                                 Justices Walker and McCoy
               The State of Texas

02-12-00158-CR Christopher Tyrone Johnson         Justices Dauphinot, Meier and
               v.                                 Gabriel
               The State of Texas

02-12-00173-CR Clevin Earl Brown, Jr.             Chief Justice Livingston,
               v.                                 Justice Walker, and Visiting
               The State of Texas                 Justice William Brigham

02-12-00178-CR Russell Jay Reger                  Justices Dauphinot, Walker,
               v.                                 and McCoy
               The State of Texas
02-12-00188-CR Jennifer Banner Wolfe          Chief Justice Livingston and
               v.                             Justices Walker and Gabriel
               The State of Texas

02-12-00202-CR Chaqoia Chandrelle Gould       Chief Justice Livingston and
               v.                             Justices Walker and McCoy
               The State Of Texas

02-12-00206-CR Eduardo Espinoza               Chief Justice Livingston and
               v.                             Justices Walker and McCoy
               The State of Texas

02-12-00360-CR Ricky Dale Jones, Jr.          Justices Walker, McCoy, and
               v.                             Gabriel
               The State of Texas

02-12-00365-CR Theodore Conner Hargett        Justices Walker, Meier, and
               v.                             Gabriel
               The State of Texas

02-12-00411-CR Sanden Cottongame              Justices McCoy, Meier, and
               v.                             Gabriel
               The State of Texas

02-12-00433-CR Daniel Ledesma                 Justices McCoy, Meier, and
               v.                             Gabriel
               The State of Texas

02-12-00443-CV Ray Bell                       Justices Walker, McCoy, and
               v.                             Meier
               Rick C. Ray

02-12-00465-CV Kyongnam Kim and Isis A to Z   Chief Justice Livingston,
               Bridal Formal, Inc.            Justice Walker, and Visiting
               v.                             Justice Charles Bleil
               Antonio Sanchez d/b/a D&C
               Construction

02-12-00531-CR David Everett Stevens          Chief Justice Livingston,
               v.                             Justice Gabriel, and Visiting
               The State of Texas             Justice David Chew




                                    2
02-12-00539-CR Lionell Frazier, Jr.             Justices Walker, McCoy, and
               v.                               Meier
               The State of Texas

02-12-00576-CR Patricia Elizabeth Harkcom       Chief Justice Livingston,
               v.                               Justices Walker and Meier
               The State of Texas

02-12-00611-CR George Tom Wood                  Justices Walker, Meier, and
               v.                               Gabriel
               The State of Texas

02-12-00626-CR Lucas Ryan Doyle                 Justices Walker, McCoy, and
               v.                               Meier
               The State of Texas

02-12-00629-CR Juan Manuel Deleon               Chief Justice Livingston,
               v.                               Justices Dauphinot and
               The State of Texas               Gabriel

02-13-00016-CR Josey Wales Parks                Justices Dauphinot, Walker,
               v.                               and McCoy
               The State of Texas

02-13-00097-CV Luke Adam Stanton, Sr.           Chief Justice Livingston,
               v.                               Justice Dauphinot, and
               Kimberly Faye Stanton            Visiting Justice David Chew

02-13-00159-CV In the Interest of C.N.T. and    Justices Dauphinot, Walker,
               R.J.T.                           and Gabriel

        These panels are subject to change by the court. See Tex. R. App. P.

39.8.

        DATED June 10, 2014.


                                          PER CURIAM




                                      3